DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an application filed on September 9, 2020 regarding Application No. 16/979,245.  Claims 1-15 are pending.


Priority
The instant application is a 371 National Stage of International Application No. PCT/KR2019/002967, filed on March 14, 2019, which claims priority to Korean Patent Application No. KR 10-2018-0029666, filed on March 14, 2018.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Office.  Please note that the Office has included the Art Unit number and changed the foreign document number 5 citation (additional “2” in “10-22016-0027893” is deleted) on the IDS.  Also, the Office notes that U.S. Patent Application Publications No. 5 (US 2016/0233037 A1 to Lee et al., the Abstract of which is provided as an “English Abstract for KR-10-2016-0097106A” (Foreign Patent Documents No. 6 to Samsung Electronics Co., Ltd.)) does not appear to correspond to KR-10-2016-0097106A.
Claim Objections
Claims 5-15 are objected to for the reasons discussed below.

Regarding claim 5, “a display attached to a partial area (hereinafter, referred to as an "attachment area") of an inner surface of the glass plate” in the second limitation may need to be changed to, e.g., “a display attached to a partial area of 

Regarding claims 6-15, these claims are objected to as being dependent upon objected to base claim 5.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. in US 2016/0234362 A1 (hereinafter Moon) in view of Garner et al. in US 2012/0040146 A1 (hereinafter Garner).

Regarding claim 1, Moon teaches:
An electronic device comprising (An electronic device 300 comprising; FIG. 3 and [0137], see also FIG. 4C and [0152]): 
a housing (a housing 310; FIG. 3 and [0137], see also FIG. 4C and [0152]); 
a glass plate attached to the housing to define an inner space with the housing and comprising a flat portion and a curved portion extending from an edge of the flat portion, wherein the curved portion includes an outer peripheral portion including a first surface facing the inner space in a first direction, a second surface extending from the first surface and facing the inner surface in a second direction, a third surface extending from the second surface located adjacent to a portion of an outer periphery of the housing while being oriented in a third direction, a fourth surface extending from the third surface and facing away from the inner space in a fourth direction, and a fifth surface extending from the fourth surface and facing away from the inner space in a fifth direction (a glass plate 340 attached to the housing 310 to define an inner space with the housing 310 and comprising a flat portion 3401 and a curved portion (i.e., 3403) extending from a right edge of the flat portion 3401, wherein the curved portion (i.e., 3403) includes an outer peripheral portion including a first surface facing the inner space in a first direction, a second surface extending from the first surface and facing the inner surface in a second direction, a third surface extending from the second surface located adjacent to a portion of an outer periphery of the housing 310 while being oriented in a third direction, a fourth surface extending from the third surface and facing away from the inner space in a fourth direction, and a fifth surface extending from the fourth surface and facing away from the inner space in a fifth direction; see FIG. 3, annotated FIG. 4C below, [0013] (“a transparent front glass cover”), [0137], [0138], [0140], [0141], and [0148] (“front window 340… may be formed in a shape having a certain curvature”), see also 4A-B, [0014], [0017], [0018], and [0152]; also, it would have been obvious to one of ordinary skill in the art to include the claimed first to  
an opaque layer formed on at least a portion of the first surface (an opaque layer 394 formed on at least a portion (i.e., black matrix area) of the first surface; annotated FIG. 4C below and [0152]); and 
a display disposed inside the housing and exposed to an outside through the first glass plate (a display 330 disposed inside the housing 310 and exposed to an outside through the front glass plate 340; FIG. 3, [0013] (“a transparent front glass cover”), and [0138] (“the front window 340… is formed of a transparent material so as to display a screen presented by the display module 330”), see also FIGs. 4A-C).
However, it is noted that Moon, as particularly cited, does not teach:
an opaque layer formed on at least a portion of the second surface.
	Moon also teaches:
a layer formed on at least a portion of a second surface (a layer 396 formed on at least a portion of a second surface (i.e., surface of an outer peripheral portion of a curved portion of a glass plate 340 parallel to an x-axis direction); FIG. 5C and [0155]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Moon, as particularly cited, to include: the features also taught by Moon, in order to “to protect the edge portion of the window 340 against external impact.”  ([0155]).	

Moon teaches:
		the layer,
as discussed above, but does not explicitly teach,
that the layer is an opaque layer.
	Garner teaches:
an opaque layer formed on at least a portion of a first surface and at least a portion of an edge surface (an opaque layer 120 formed on a least a portion of a first surface 104 and at least a portion of an edge surface 112; FIG. 4, [0053], [0054], and [0055] (“edge coating 120 need not be transparent”), see also [0046] and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Moon as modified to include: the features taught by Garner, such that Moon as modified teaches: an opaque layer formed on at least a portion of the first surface and at least a portion of the second surface (the opaque layer, first surface, second surfaces, and layer taught by Moon combined with the opaque layer, first surface, and edge surface taught by Garner), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the opaque layer taught by Garner is comparable to the layer taught by Moon because they are layers that provide protection to an edge of a glass plate (Garner: [0047]; Moon: [0155]).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the electronic device taught by Moon as modified to include: the features taught by Garner, with the predictable result of providing a layer that provides protection to an edge of a glass plate.



    PNG
    media_image1.png
    948
    839
    media_image1.png
    Greyscale





Regarding claim 2, Moon as modified by Garner teaches:
The electronic device of claim 1, wherein the opaque layer is further formed on at least a portion of the third surface (Moon: the opaque layer 394, layer 396, and third surface; annotated FIGs. 4C above, FIG. 5C, [0152], and [0155]; Garner: an opaque layer 120 is further formed on at least a portion of an edge surface 112; FIG. 4, [0053]-[0055]).  
	The motivations for the combinations are as discussed in claim 1 above.

	Regarding claim 3, Moon as modified by Garner teaches:
The electronic device of claim 2, wherein the opaque layer contains a pigment or dye (Moon: the opaque layer 394 contains a pigment (i.e., pigment of the opaque layer); [0152]; Garner: opaque layer 120 contains a pigment (i.e., pigment of the opaque layer); [0055]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features because they would have been obvious to try as one of a finite number of identified, predictable potential solutions of a natural or added color to provide an opaque layer).  
	The motivations for the combinations are as discussed in claim 1 above.

	Regarding claim 5, Moon teaches:
An electronic device comprising (An electronic device 300 comprising; FIG. 3 and [0137], see also FIG. 4C and [0152]): 
a glass plate comprising a curved portion in at least a portion of a periphery thereof (a glass plate 340 comprising a curved portion (i.e., 3403) in at least a portion of a periphery thereof (i.e., right bent portion); FIG. 3, [0013] (“a transparent front glass ; 
a display attached to a partial area (hereinafter, referred to as an "attachment area") of an inner surface of the glass plate (a display 330 attached to a partial area (i.e., display area outside of an opaque layer 394 applied to a black matrix area of an inner surface of the glass plate 340) (hereinafter, referred to as an “attachment area” (i.e., inner surface of glass plate 340 area attached to a display area outside of an opaque layer 394 applied to a black matrix area and the opaque layer 394)) of an inner surface of the glass plate 340; see FIG. 3, annotated FIG. 4C below, [0013] (“a transparent front glass cover”), [0137]-[0141], and [0152], see also FIGs. 2A, 2C, [0017], [0130], [0131], and [0171]); and 
an opaque layer formed on at least a portion of the curved portion (an opaque layer 394 formed on at least a portion (i.e., black matrix area) of the curved portion (i.e., 3403); see FIG. 3, annotated FIG. 4C below, [0138], [0148] (“front window 340… may be formed in a shape having a certain curvature”), and [0152], see also [0014] and [0018]), 
wherein the glass plate comprises a side end surface formed to be inclined or perpendicular to the inner surface in the curved portion and a first connection surface connecting the side end surface to the inner surface (the glass plate 340 comprises a side end surface formed to be perpendicular to the inner surface in the curved portion (i.e., 3403)  and a first connection surface connecting the side end surface to the inner surface; see FIG. 3, annotated FIG. 4C below, [0013] (“a transparent front glass cover”), [0138], [0148] (“front window 340… may be formed in a shape having a certain curvature”), and [0152], see also [0014], [0017], and [0018]; also, it would have been , and 
the opaque layer is formed on at least the inner surface (the opaque layer 394 is formed on at least the inner surface; see FIG. 3, annotated FIG. 4C below, and [0152]).  
	However, it is noted that Moon, as particularly cited, does not teach:
the opaque layer is formed on at least the inner surface and the first connection surface around at least a portion of the attachment area.
	Moon also teaches:
a layer is formed on a first connection surface (a layer 396 is formed on a first connection surface (i.e., side end surface of a glass plate 340 parallel to an x-axis direction); FIG. 5C, [0013] (“a transparent front glass cover”), and [0155]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Moon, as particularly cited, to include: the features also taught by Moon, in order to “to protect the edge portion of the window 340 against external impact.”  ([0155]).
	Moon teaches:
		the layer,
as discussed above, but does not explicitly teach or teach,
that the layer is an opaque layer that is formed around at least a portion of the attachment area.
Garner teaches:
an opaque layer is formed on at least a surface and an edge connection surface around at least a portion of an attachment area (an opaque layer 120 is formed on at least a surface 104 and an edge connection surface 112 around at least a portion of an attachment area (i.e., 204); FIG. 4, [0053], [0054], and [0055] (“edge coating 120 need not be transparent”), see also [0046] and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Moon as modified to include: the features taught by Garner, such that Moon as modified teaches: the opaque layer is formed on at least the inner surface and the first connection surface around at least a portion of the attachment area (the opaque layer, inner surface, first connection surface, and attachment area taught by Moon combined with the opaque layer, surface, edge connection surface, and attachment area taught by Garner), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the opaque layer taught by Garner is comparable to the layer taught by Moon because they layers that provide protection to an edge of a glass plate (Garner: [0047; Moon: [0155]).  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the electronic device taught by Moon as modified to include: the features taught by Garner, with the predictable result of providing a layer that provides protection to an edge of a glass plate.


    PNG
    media_image2.png
    948
    839
    media_image2.png
    Greyscale




Regarding claim 6, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the opaque layer is further formed on at least a portion of the side end surface (Moon: the opaque layer 394, layer 396, side end surface; annotated FIG. 4C above, FIG. 5C, [0152], and [0155]; Garner: an opaque layer 120 is further formed on at least a portion of a side end surface 112; FIG. 4, [0053], [0054], and [0055] (“edge coating 120 need not be transparent”)).  
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 7, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the first connection surface is formed to be inclined with respect to the inner surface or the side end surface (Moon: the first connection surface is formed to be inclined with respect to the inner surface or the side end surface; see annotated FIG. 4C above; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use; see [0155] (“the tip end of the edge portion of the front window 340 may be fabricated in various shapes”); see also Garner: an edge connection surface 112 is formed to be inclined with respect to a surface 104; FIG. 4 and [0053]).  
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 8, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the first connection surface comprises a plurality of inclined surfaces each of which is formed to be inclined with respect to the inner surface, and the plurality of inclined surfaces are formed to be inclined with respect to each other (Moon: see annotated FIG. 4C above; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use; see [0155] (“the tip end of the edge portion of the front window 340 may be fabricated in various shapes”); see also Garner: an edge connection surface 112 comprises a plurality of inclined surfaces each of which is formed to be inclined with respect to a surface 104, and the plurality of inclined surfaces are formed to be inclined with respect to each other; FIG. 4 and [0053]).  
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 9, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the first connection surface comprises a curved surface (Moon: the first connection surface comprises a curved surface; see annotated FIG. 4C above; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use; see [0155] (“the tip end of the edge portion of the front window 340 may be fabricated in various shapes”); see also Garner: an edge connection surface 112 comprises a curved surface; FIG. 4 and [0053]).
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 10, Moon as modified by Garner teaches:
The electronic device of claim 5, further comprising: 
a housing coupled to the glass plate so as to define an inner space with the glass plate (Moon: a housing 310 coupled to the glass plate 340 so as to define an inner space with the glass plate 340; see FIG. 3, FIGs. 4A-C, [0013] (“a transparent front glass cover”), [0137], [0140], [0141], and [0148], see also [0017]), 
wherein at least a portion of the side end surface is formed to face a portion of the housing (Moon: at least a portion of the side end surface is formed to face a portion of the housing 310; see annotated FIG. 4C above).  

	Regarding claim 11, Moon as modified by Garner teaches:
The electronic device of claim 10, wherein the opaque layer is interposed between the at least a portion of the side end surface and the portion of the housing (Moon: the opaque layer 394, layer 396, side end surface, and housing 310; annotated FIG. 4C above, FIG. 5C, and [0152], and [0155]; Garner: an opaque layer 120 and a side end surface 112; FIG. 4, [0053], [0054], and [0055] (“edge coating 120 need not be transparent”) – i.e., the opaque layer taught by Garner is interposed between the at least a portion of the side end surface and the portion of the housing taught by Moon).  
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 12, Moon as modified by Garner teaches:
The electronic device of claim 10, wherein a portion of the display is attached to the housing in an area corresponding to the curved portion (Moon: a portion of the display 330 is attached to the housing 310 in an area corresponding to the curved portion (i.e., 3403); see .  

	Regarding claim 13, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the display is partially attached to the curved portion and is disposed to be adjacent to the opaque layer (Moon: the display 330 is partially attached (attached at a display area outside of the opaque layer 394 applied to a black matrix area of the inner surface of the glass plate 340) to the curved portion (i.e., 3403) and is disposed to be adjacent to the opaque layer 394; see FIGs. 3, annotated FIG. 4C above, [0138]-[0141], [0148], and [0152], see also FIGs. 2A, 2C, 4A, and 4B, [0013], [0014], [0017], [0018], [0130], [0131], and [0171]).  

	Regarding claim 14, Moon as modified by Garner teaches:
The electronic device of claim 5, wherein the glass plate further comprises an outer surface facing away from the inner surface in the curved portion and a second connection surface connecting the outer surface to the side end surface (Moon: the glass plate 340 further comprises an outer surface facing away from the inner surface in the curved portion (i.e., 3403) and a second connection surface connecting the outer surface to the side end surface; annotated FIG. 4C above, [0013] (“a transparent front glass cover”), [0137], [0138], and [0148] (“front window 340… may be formed in a shape having a certain curvature”), see also [0014], [0017], [0018], and [0152]; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use; see Garner: surface 102 facing away from surface 104 and an edge connection surface 112; FIG. 4 and [0053]).  
	The motivations for the combinations are as discussed in claim 5 above.

	Regarding claim 15, Moon as modified by Garner teaches:
The electronic device of claim 14, wherein the second connection surface includes at least one inclined surface formed to be inclined with respect to a curved surface or the side end surface (Moon: the second connection surface includes at least one inclined surface formed to be inclined with respect to a curved surface or the side end surface; annotated FIG. 4C above; also, it would have been obvious to one of ordinary skill in the art to include the claimed features since it would have been within the general skill of one of ordinary skill in the art to select known features on the basis of their suitability for the intended use; see [0155] (“the tip end of the edge portion of the front window 340 may be fabricated in various shapes”); see also Garner: an edge connection surface 112 includes at least one inclined surface formed to be inclined with respect to a surface 102; FIG. 4 and [0053]).  
	The motivations for the combinations are as discussed in claim 5 above.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Garner, in further view of Olien et al. in US 2019/0191582 A1 (hereinafter Olien).


Regarding claim 4, Moon as modified by Garner teaches:
The electronic device of claim 1, further comprising: 
the display attached on another portion of the first surface to be adjacent to one side of the opaque layer (Moon: the display 330 attached on another portion (i.e., display area outside of the opaque layer 394 applied to a black matrix area of the first surface) of the first surface to be adjacent to one side of the opaque layer 394; see FIGs. 3 and annotated FIG. 4C above, [0138]-[0141], and [0152], see also FIGs. 2A, 2C, [0130], [0131], and [0171]; compare with [77] of the specification of the instant application (“the electronic device may further include a polymeric layer (e.g., the display 430 in FIG. 4) attached on another portion of the first surface to be adjacent to one side of the opaque layer”)).
	However, it is noted that Moon as modified by Garner does not teach:
a polymeric layer attached on another portion of the first surface to be adjacent to one side of the opaque layer.
	Olien teaches:
	a polymeric layer (a polymeric layer; [0048] (“display element 220 includes a polymeric material to form the outside of the screen, as is well known in the art”), see also [0026]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device taught by Moon as modified by Garner to include: the feature taught by Olien, such that Moon as modified teaches: a polymeric layer attached on another portion of the first surface to be adjacent to one side of the opaque layer (the display, another portion of the first surface, and opaque layer taught by Moon combined with the polymeric layer taught by Olien), because it is well known in the art (Olien: [0048]).
Conclusion
References made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Eo in US 10,680,198 B2 (Abstract: “A display device includes a display panel having a display region and a non-display region that is arranged outside the display region, a cover window arranged on the display panel, and a frit coating layer formed on a side surface of the cover window.”)

Lee et al. in US 10,819,381 B2 (Abstract: “An electronic device according to certain embodiments includes a housing, a first glass plate coupled to the housing and defining an inner space, the first glass plate including a peripheral portion including: a first, second, third, fourth, and fifth surface forming an edge of the glass plate, the first and fifth surfaces being substantially parallel and the third surface being substantially perpendicular to the first and fifth surfaces, a decorative layer formed of a first material, disposed on a first area of the fifth surface such that a second area disposed between the fourth surface and the first area is uncovered by the decorative layer, and a protective layer formed of a second material, covering the second surface, the third surface, the fourth surface, the second area of the fifth surface, and a part of the decorative layer.”)

Kang et al. in US 2018/0196476 A1 (Abstract: “An example electronic device includes a bracket, a first display including a first display panel and a first window glass disposed to cover the first display panel and having a first edge area, at least a portion of the first edge area being connected to a third edge area of the bracket, and a second display including a second display panel and a second window glass disposed to cover the second display panel and having a second edge area, at least a portion of the second edge area being connected to the third edge area of the bracket. The third edge area of the bracket includes a protruding portion that protrudes a specified distance from a lateral side of the electronic device, and the protruding portion has a thickness smaller than or equal to a specified value.”)

Cho et al. in US 2020/0333849 A1 (Abstract: “An electronic device including a display is provided. The electronic device includes a housing, a display, and a bonding layer. The housing includes a front plate including a flat portion and at least one curved portion bent from a periphery of the flat portion, and disposed to face a first direction, a rear plate disposed to face a second direction that is opposite to the first direction, and a side member including a first surface disposed to face a direction that is perpendicular to the first and second directions, and extending while facing the curved portion and surrounding at least a partial space between the front plate and the rear plate. A first groove is recessed on the first surface in the second direction and in which an edge of the curved portion is accommodated, and a second groove is recessed on the inner side of the housing when viewed from the top of the front plate, the second groove is recessed in the second direction, and to which a bonding liquid is applied.”)
inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/10/21